Citation Nr: 0636025	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-02 019	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease at L4 and L5-S1, with hypertrophic changes of the 
lumbosacral spine, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for right knee 
patellofemoral pain syndrome with traumatic arthritis, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to a compensable rating for right elbow 
epicondylitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The appellant (veteran) had active military service from May 
27, 1977, to August 31, 1994.  She had 2 years, 9 months, and 
4 days of service prior to May 27, 1977. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In April 2005, the appellant 
testified before the undersigned Acting Veterans Law Judge 
during a hearing in Washington, D.C.


FINDING OF FACT

On October 25, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
DAVID S. NELSON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


